          Case 1:20-cv-08884-PAE Document 92 Filed 07/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PFSS 2020 HOLDING COMPANY LLC,

                                       Plaintiff,                       20 Civ. 8884 (PAE)
                          -v-
                                                                              ORDER
 FINDLAY ESTATES, LLC, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

        At today's conference, the Comi directed defense counsel, by July 30, 2021 at 5 p.m., to

produce all outstanding document discovery to plaintiffs counsel. Defense counsel is directed

personally to review defendants' records to assure full production of responsive material. By

August 2, 2021 at 5 p.m., defense counsel is directed to file a sworn declaration describing with

specificity the steps counsel took to assure that document discovery to plaintiffs counsel is

complete.

        Separately, plaintiffs counsel is directed to attempt to make contact with the "City

defendants" added to the amended complaint, 0kt. 75, to ascertain whether they intend to

patiicipate in this litigation.

        SO ORDERED.




                                                             United States District Judge
Dated: July 27, 2021
       New York, New York
